          Case 1:21-cv-00044-DLF Document 5 Filed 02/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                    )
COMMUNITY FOR CREATIVE              )
NON-VIOLENCE,                       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 21-0044 (DLF)
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
                  Defendants.       )
____________________________________)


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Benton G. Peterson, Assistant

U.S. Attorney, as counsel of record for the Defendants in the above-captioned case.




Dated: February 3, 2021                     Respectfully submitted,


                                               /s/ Benton G. Peterson
                                            BENTON G. PETERSON
                                            D.C. Bar No. 1029849
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2534
                                            benton.peterson@usdoj.gov
